                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DEVAN C.R. LAMPE,

                             Petitioner,

                       v.                  CAUSE NO.: 3:19-CV-53-RLM-MGG

 WARDEN,

                             Respondent.

                                 OPINION AND ORDER

      Devan C.R. Lampe, a prisoner without a lawyer, filed a habeas corpus

petition challenging the disciplinary decision (MCF 18-10-198) at the Miami

Correctional Facility in which a disciplinary hearing officer found him guilty of

possessing a deadly or dangerous weapon in violation of Indiana Department of

Correction Offense A-106. He was sanctioned with a loss of ninety days earned

credit time and a demotion in credit class. Under Section 2254 Habeas Corpus

Rule 4, the court must dismiss the petition “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.”

      Mr. Lampe argues that he is entitled to habeas relief because the

disciplinary finding of guilt had the same factual basis as the finding that he

violated Offense A-111 by conspiring with another person to commit an A-level

offense. He maintains that, as a result, the sanctions imposed violated his rights

under the Double Jeopardy Clause. In the context of criminal proceedings, the

Double Jeopardy Clause prohibits the government from imposing multiple
punishments for the same offense. United States v. DiFrancesco, 449 U.S. 117,

129 (1980). The court can’t grant Mr. Lampe habeas relief on this basis because

“double jeopardy protections do not attach in prison disciplinary proceedings.”

Portee v. Vannatta, 105 F. App’x 855, 858 (7th Cir. 2004); Meeks v. McBride, 81

F.3d 717, 722 (7th Cir. 1996). And while the disciplinary findings were based on

a single conduct report, the conduct report describes two separate violations: (1)

a correctional officer found a shank on Mr. Lampe’s person; and (2) Mr. Lampe

grabbed the confiscated shank, ran to a cell belonging to other inmates, and

pushed the shank underneath the cell door. Under these facts, Mr. Lampe’s

Double Jeopardy rights would not have been violated even in the context of a

criminal proceeding. The claim that the sanctions imposed violated his rights

under the Double Jeopardy Clause isn’t a basis for habeas relief.

      Mr. Lampe also argues that he is entitled to habeas relief because the

hearing officer lacked sufficient evidence of his guilt. He says no photographs

were presented and that the disciplinary officers could not visually identify the

shank or Mr. Lampe in the video recording

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof
       will suffice, so long as the record is not so devoid of evidence that
       the findings of the disciplinary board were without support or
       otherwise arbitrary. Although some evidence is not much, it still
       must point to the accused’s guilt. It is not our province to assess
       the comparative weight of the evidence underlying the disciplinary
       board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).




                                        2
      Mr. Lampe was charged with possession of a deadly weapon. The

administrative record included a conduct report that says a a correctional officer

found a shank on Mr. Lampe. It also included a video surveillance recording to

corroborate the conduct report. Even if the quality of the video was poor and no

photographs were presented, the conduct report and the video recording

constitute some evidence. The claim that the hearing officer had insufficient

evidence for a finding of guilt isn’t a basis for habeas relief.

      Mr. Lampe also argues that he is entitled to habeas relief because the

hearing officer found him guilty without hearing what he had to say. The

disciplinary report prepared by hearing officer includes Mr. Lampe’s comments,

which indicates that Mr. Lampe was allowed to speak at the hearing. ECF 1-1 at

16. Further, even if he wasn’t allowed to speak at the hearing, the court couldn’t

grant habeas relief on this issue because Mr. Lampe didn’t raise it when he

appealed the disciplinary decision. Id. at 11. Habeas petitioners generally are

required to pursue all available administrative remedies for each claim to obtain

relief in federal court. Moffat v. Broyles, 288 F.3d 978, 981-982 (7th Cir. 2002).

The claim that the hearing officer did not hear what Mr. Lampe had to say isn’t

a basis for habeas relief.

      Because it is clear from the petition and attached exhibits that Mr. Lampe

is not entitled to habeas relief, the court denies the petition. If Mr. Lampe wants

to appeal this decision, he doesn’t need a certificate of appealability because he

is challenging a prison disciplinary proceeding. See Evans v. Circuit Court, 569

F.3d 665, 666 (7th Cir. 2009). But he may not proceed in forma pauperis on



                                          3
appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

in this case could not be taken in good faith.

      For these reasons, the court:

            (1) DENIES the petition pursuant to Section 2254 Habeas Corpus

      Rule 4;

            (2) WAIVES the filing fee;

            (3) DIRECTS the clerk to enter judgment and to close this case; and

            (4) DENIES Devan C.R. Lampe leave to proceed in forma pauperis

      on appeal.

      SO ORDERED on March 22, 2019

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         4
